Citation Nr: 0835796	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  97-12 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
foot disability.

2.  Entitlement to service connection for a foot disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

In June 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to 
obtain records from Dr. H.E.K.  In July 2006, the RO sent the 
veteran a letter requesting that he fill out the attached 
waiver form authorizing VA to obtain a copy of his medical 
records from Dr. H.E.K.

The veteran did not provide the RO with a waiver for Dr. 
H.E.K. nor did he submit any records from this specialist.  
The action specified in the June 2006 Remand completed, the 
matter has been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a foot 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a foot disability was denied in a February 1987 rating 
decision and a March 1988 Board decision; the veteran failed 
to perfect an appeal of those decisions.

2.  Evidence received since the February 1987 and March 1988 
decisions, which was not previously of record and which is 
not cumulative or redundant of other evidence of record, 
raises a reasonable possibility of changing the outcome.




CONCLUSIONS OF LAW

1.  The February 1987 rating decision and the March 1988 
Board decision that denied a claim of entitlement to service 
connection for a foot disability are final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received since the 
February 1987 and March 1988 decisions that denied 
entitlement to service connection for a foot disability and 
that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R.  § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran attempted to reopen his prior claim for a foot 
disorder in August 1994 based on new and material evidence.  
His claim was denied in April 1996.  

Although the RO denied the veteran's petition to reopen his 
prior claim, the Board has the jurisdictional responsibility 
to consider the issue, regardless of the RO's determination 
on the question of reopening.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001).  Therefore, the Board will 
determine whether new and material evidence has been received 
and, if so, consider entitlement to service connection on the 
merits.  In considering whether new and material evidence has 
been received, the Board will apply the law that was in 
effect at the time the veteran filed his claim to reopen.  

In Chavarria v. Brown, 5 Vet. App. 468, 471 (1993), the 
United States Court of Appeals for Veteran's Claims (the 
Court) stated that "new" evidence must be more than merely 
cumulative of other evidence of record, and "material" 
evidence must be relevant, probative and of sufficient weight 
to raise a reasonable possibility that, when viewed in the 
context of all the evidence, it would change the outcome.  

At the time of the Board's denial of the veteran's original 
claim for service connection for a foot disability in March 
1988, it was determined that the disability at issue was not 
caused or aggravated by the veteran's active service.  

Since then, the veteran has submitted a June 2006 medical 
report from Dr. "S.L." of Georgia Foot and Ankle 
Specialists documenting a number of medical problems with the 
veteran's feet.  Dr. S.L. stated in his report that stress 
fractures in the veteran's foot could have been induced by 
his military service.  Dr. S.L. also noted that the veteran's 
military service could have acerbated his other foot 
conditions.  

While speculative, this evidence is new and raises the 
reasonable possibility that, when viewed in the context of 
all evidence, the additional evidence would change the 
outcome.  Hence, the evidence is new and material and the 
veteran's claim for a foot disability must be reopened.

Having determined that the veteran's claim must be reopened, 
the Board will address the issue of entitlement to service 
connection for a foot disability in the Remand section of 
this decision.

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The purpose of 
this notice is to inform the veteran of what evidence he must 
submit to reopen his claim.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied by way 
of a letter sent to the veteran in July 2003.  The July 2003 
letter informed the veteran in detail of what the evidence 
must show to establish entitlement to service connection and 
what evidence was needed by VA to substantiate his claim, as 
well as the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also informed of what 
evidence was required to reopen his previously denied claim 
for a foot disability.  

Additionally, in March 2006, VA sent the veteran a letter 
explaining how VA assigns disability ratings and effective 
dates, as well as informing the veteran of the veteran's and 
VA's respective duties for obtaining evidence.  

However, appropriate notice in this case was not provided to 
the veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the July 2003 and July 2006 letters were not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO has 
also readjudicated the claim in January 2006 and June 2008 
supplemental statements of the case.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the RO has obtained the veteran's service treatment 
records, VA outpatient treatment records, Social Security 
Administration records, and private treatment records from 
Drs. S.L., D.L., J.L., and W.B.  The veteran was also 
afforded a VA examination of his feet in November 1986.  

To the extent VA failed to satisfy its duty to assist, the 
Board will address that issue below in the Remand section of 
this decision.  


ORDER

New and material evidence having been received, the veteran's 
claim for entitlement to service connection for a foot 
disability is reopened.  


REMAND

Having determined that the veteran's claim must be reopened, 
the Board must now address the issue of entitlement to 
service connection for a foot disability.  

Unfortunately, the Board lacks sufficient evidence to decide 
the case.  

There are few recent medical records in the claims file 
relating to the veteran's foot disability and it appears that 
the veteran has not been afforded a VA examination of his 
feet since November 1986.  While Dr. S.L. opined in June 2006 
that the veteran's stress fractures in his feet could have 
been caused by the veteran's military service and that the 
veteran's other foot disabilities could have been aggravated 
by his military service, Dr. S.L.'s opinion is highly 
speculative.  

Speculative medical opinions are insufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  However, in McLendon v. Nicholson, 20 Vet App. 79 
(2006), the Court stated that if suitable evidence of record 
is absent, a speculative medical opinion, along with evidence 
of a current disability and an in-service injury, disease or 
event giving rise to an injury or disease, triggers VA's duty 
to afford the veteran a medical examination or obtain a 
medical opinion to develop his or her claim.

As the veteran's service treatment records show that he was 
treated for foot pain in service, he currently suffers from a 
number of foot problems, and there is a speculative medical 
opinion relating a current foot disability to service, a 
remand is necessary to afford the veteran a VA examination of 
his feet to determine the nature of his current foot 
disabilities and to render an opinion as to the etiology of 
these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule a VA 
examination with a podiatrist (if 
possible, but not required) or other 
appropriate medical professional to 
determine the nature and extent of the 
veteran's foot disabilities, if any.  All 
necessary tests should be performed.  The 
veteran's claim folder and a copy of this 
REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  

If the examiner determines that the 
veteran suffers from a foot disability, he 
or she should render an opinion as to 
whether it is at least as likely as not 
(fifty percent or greater) that the 
veteran's foot disability was either 
caused or aggravated by the veteran's 
active military service from March 1969 to 
November 1969.  If the examiner cannot 
render an opinion without resorting to 
speculation, the examiner should so state.  

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


